PER CURIAM.
The fixing and awarding of alimony is seldom subject to mathematical exactitude. Although we are of the view, sub judice, that the award of the learned trial judge was indeed generous we do not find that such generosity was to such a degree as to constitute the award an abuse of discretion.
The judgment here appealed is therefore affirmed.
The motion of the appellee for attorney’s fees incident to this appeal is denied.
IT IS SO ORDERED.
McCORD, C. J., and BOYER, J., concur.
MILLS, J., dissents.